  Case: 2:18-cr-00060-EAS Doc #: 34-4 Filed: 10/09/18 Page: 1 of 1 PAGEID #: 310



Your Honor, 
 
Let me tell you how it started your honor: You get “the call” from your granddaughter: 
“Grandpa, dad’s been shot, you have to go to the Ohio State emergency room.” Then after a 
wait that seems like hours and hours the doctors come “We’re so sorry, we did all we could, 
the damage was too extensive.”  
 
Gerald Lawson might be a nice guy, a family man, but so were our son officer Anthony Morelli 
and officer Eric Joering. For a couple of dollars, Gerald Lawson sold a gun to a man he knew 
wasn’t allowed to have one. No matter what his lawyer says about him, he knew he was 
breaking the law and still sold the gun. 
 
Because he did this, two families are devastated, my wife cries herself to sleep while I lay there 
and can do nothing about it, it hurts. 
 
These two officers did their job, now it’s time for the court to do its job. Send a clear message 
that in the State of Ohio, you don’t knowingly sell a weapon to people who are not allowed to 
have them. Today, the court has the opportunity to do its job, just as these officers did theirs. 
 
Remember, we’ll never get to see our son or hear his voice again, he’ll never be at family 
events, this court owes our two families, the men and women who wear the uniform, their 
families and the city of Westerville justice today. 
 
Thank you, 
 
 
Anthony Morelli 
(Father of officer Anthony Morelli) 
 
